   8:20-cr-00317-RFR-SMB Doc # 36 Filed: 02/12/21 Page 1 of 1 - Page ID # 90




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20CR317

       vs.
                                                                        ORDER
JESUS GODINEZ-CONTRERAS,

                       Defendant.


       This matter is before the court on Defendant's Motion to Continue [35]. For good cause
shown, I find that the motion should be granted. Defendant will be given an approximate 30-day
extension. Pretrial Motions shall be filed by March 15, 2021.
       IT IS ORDERED:
       1.      Defendant's Motion to Continue [35] is granted. Pretrial motions shall be filed on
or before March 15, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between today’s date and March 15, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).
       3.      Jury Trial set for 3/15/2021 at 9:00 AM in Courtroom 4, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, NE before Judge Robert F. Rossiter Jr. is
canceled.

       Dated this 12th day of February, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
